Citation Nr: 1641576	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-14 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for headaches.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1962 to November 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2007, December 2009, and March 2010 rating decisions of the RO in Chicago, Illinois.  A claim for service connection for headaches, a back disorder, and neck pain was received in May 2006.  The April 2007 rating decision, in pertinent part, denied service connection for headaches and neck and back disorders.  In June 2007, the Veteran filed a notice of disagreement (NOD) with the April 2007 rating decision with respect to the issues of service connection for headaches and neck and back disorders.

The December 2009 rating decision denied a TDIU.  In a January 2010 NOD, the Veteran expressed disagreement with the denial of a TDIU.  The March 2010 rating decision subsequently granted service connection for headaches and assigned an initial noncompensable (0 percent) disability rating, effective June 15, 2009.  

This matter was previously before the Board in June 2015.  As noted in that decision, the Veteran filed a timely NOD to the April 2007 rating decision with respect to the issues of service connection for right ear, neck, and back disorders and headaches, to which the RO did not issue a statement of the case (SOC) prior to the June 2015 Board decision.  The Board explained that the U.S. Court of Appeals for Veterans Claims (Court) has held that the proper remedy is to vitiate the finality of a decision where the Veteran did not receive a SOC.  See e.g., Hauck v. Brown, 
6 Vet. App. 518, 519 (1994).  As such, the Board found that the initial rating period for the service-connected headaches ran from May 25, 2006 (the day the service connection claim was received by VA).

Per the June 2015 Board decision, the headache rating issue was remanded to obtain a new VA headache examination and any outstanding VA treatment records, while the remaining issues on appeal were remanded for the issuance of a SOC.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having reviewed the record, the Board finds that the RO obtained or adequately attempted to obtain any outstanding records, an adequate VA headache examination was performed, and the required SOC was issued.  As such, the Board finds the Board's remand orders were complied with.

The Veteran has appealed from the initial rating assigned for the service-connected headaches.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also recognized that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.      

In September 2014, the Veteran testified at a Board videoconference hearing at the local RO in St. Louis, Missouri, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).   The issues of entitlement to service connection for a back disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, from May 25, 2006, the service-connected headaches have manifested as prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.

2.  The Veteran is currently diagnosed with arthritis of the cervical spine.

3.  During service the Veteran was treated for guarding of the neck muscles and was noted to possibly have an old injury to the neck. 

4.  The Veteran experienced "continuous" symptoms of arthritis of the cervical spine since service separation.

5.  The Veteran is currently diagnosed with bilateral upper extremity radiculopathy which is proximately due to or the result of the now service-connected arthritis of the cervical spine.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating for the service-connected headaches for the entire initial rating period from May 25, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for arthritis of the cervical spine have been met.  
38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral upper extremity radiculopathy, as secondary to the service-connected arthritis of the cervical spine, have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The instant decision grants service connection for arthritis of the cervical spine and remands the issues of service connection for a back disorder and entitlement to a TDIU.  As such, no further discussion of VA's duties to notify and to assist is necessary as to those issues.

As the headache rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA headache examinations for compensation purposes in February 2010 and September 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.  Further, at the September 2014 Board videoconference hearing, the Veteran testified as to the economic impact of the headache disability.  VA has also received other lay and medical evidence concerning whether the headache disability causes severe economic inadaptability.  The Board finds that the combination of lay and medical evidence of record is sufficient to rate the service-connected headache disability's economic impact.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.    

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service-connected headaches.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for Service-Connected Headaches

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Court has directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For the entire initial rating period on appeal, the headache disability has been rated by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After a review of all the evidence, both lay and medical, the Board finds that for the entire initial rating period on appeal from May 25, 2006, the service-connected headaches have manifested as prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.

Per a March 2007 VA mental health examination, the VA examiner noted that, as to headache symptoms, the Veteran has had "a lifelong pattern of resorting to his somatic complaints which he dramatically exaggerates as a means with which to gain escape from obligations and other considerations."  In other words, the Veteran has a tendency to inflate the headache symptoms to get out of work, rather than the headache symptoms themselves preventing the ability to work.  While such evidence does not necessarily mean that the Veteran's headaches are not prostrating, it does weigh heavily against a finding that the headaches cause severe economic inadaptability.

The Veteran received a VA headache examination in February 2010.  Per the examination report, the Veteran conveyed having headaches off and on and mostly in the occipital area.  On average the headaches would be mild to moderate; however, they could reach a level of eight out of ten on the pain scale.  The headaches would occur two to three times per week and would last as long as 12 hours.  At their most severe, the headaches would also include mild nausea without vomiting.  It was noted that the Veteran had not been prescribed any medications to treat the headaches.  Further, the Veteran advanced that this overall headache pattern has remained the same since the headaches first appeared during service. 

At the conclusion of the examination, the Veteran was diagnosed with recurrent psychogenic headache.  The VA examiner noted that service treatment records reflected complaint of headaches that have continued since discharge with an intensity and pattern that, at least subjectively, had not changed much.  As the Veteran had been a small business owner who spent many years after service building garages and homes until retirement, the VA examiner opined that the headaches did not interfere with the Veteran's work or occupation in any significant way.

VA received a copy of the Veteran's daily migraine diary, which ran from April 1, 2010 to April 16, 2010.  During that time period the Veteran reported having a headache every day.  The pain from these headaches went from as three to 10 on the pain scale.  Further, the Veteran was asked to rate the level of disability from zero (being fully functional) to ten (being nonfunctional).  During this period the Veteran rated four headaches as having a disability rating of ten out of ten.  In other words, the Veteran advanced being completely nonfunctional for those four days.  Further, in three of these diary entries, the Veteran specifically conveyed having to lie down with the eyes closed.  Additional symptoms noted by the Veteran during this time period included sensitivity to light and sound, nausea, dizziness, and difficulty balancing.

VA received a lay statement from the Veteran's friend in September 2014.  Per the lay statement, when in public the Veteran would often have to leave due to headaches.  The friend advanced that the Veteran would have headaches three to four times per week, and that they would only be alleviated by taking pain pills and lying down.

The Veteran testified at a September 2014 Board videoconference hearing.  As to headache severity, the Veteran testified to having headaches severe enough to require lying down three to four times per week.  When the Veteran takes the prescribed medication, the headache will usually resolve within an hour.  The Veteran testified that the headache frequency has remained the same throughout the course of this appeal.  Per the Veteran's testimony, the headaches interfere with the ability to work inasmuch as it is unknown when such a headache will manifest.

An October 2014 private treatment record noted that the Veteran may have as many as three headaches per week.  The severity of the headaches was not indicated.  At the conclusion of the examination, the Veteran was diagnosed with a typical migraine headache.

The Veteran received another VA headache examination in September 2015.  Under history it was noted that the Veteran has headaches three to four times per week, with pain, light sensitivity, and vomiting.  Under "Section III - Symptoms" of the report, the VA examiner checked "no" under the question of whether the Veteran experienced headache pain.  Rather, under "Non-Headache Symptoms Associated with Headaches," the VA examiner checked the boxes for vomiting, sensitivity to light, and "other" for "shooting pain behind eyes, neck begins to hurt and ears feel full."

Pain was noted to last less than one day.  Further, the VA examiner stated that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  Per the examination report, the VA examiner assessed that the Veteran did not have prostrating attacks because, "while Veteran reported frequent headaches in which he has to lie down in a dark room, there is not objective medical evidence of record to support this, this is subjective only."  The Board notes that, while subjective, the Veteran is competent to discuss headache symptoms.  See Pierce v. Principi, 
18 Vet. App. 440 (2004) (in increased rating claim, Board erred in failing to consider/discuss Veteran's letter and headache diary documenting frequency and severity of headaches).  Under functional impact, it was noted that, on average, the Veteran would have zero to one week per year of missed work due to the headaches.  The Veteran also stated that the headaches lasted four to six hours and required rest with the lights out for relief.

After a review of all the evidence, both lay and medical, the Board finds that for the entire initial rating period on appeal from May 25, 2006, the service-connected headaches have manifested as prostrating headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.  The Board notes that there is a conflict between the lay and medical evidence as to whether the Veteran has prostrating headaches; however, the Board finds the September 2015 VA opinion that the Veteran does not have prostrating headaches to be of minimal probative value due to the fact the VA examiner rejected the Veteran's statements concerning prostration because the evidence was subjective, rather than objective.  As discussed above, the Veteran is competent to discuss the severity and frequency of the headaches.

Evidence supporting a finding that the Veteran has experienced prostrating headaches on average of at least once a month over the last several months includes the Veteran's various lay statements and testimony throughout the course of this appeal of having headaches requiring laying down three to four times per week.  A lay statement from the Veteran's friend also supports the Veteran's statements of prostrating attacks multiple times per week.  Further, the Veteran's April 1, 2010 to April 16, 2010 migraine diary reflects that during the two-week monitoring period the Veteran reported having prostrating attacks on four occasions, or approximately twice per week.  As such, the Board finds that, with the resolution of reasonable doubt, the criteria for 30 percent disability rating are met pursuant to Diagnostic Code 8100.  38 C.F.R. §§ 4.3, 4.7.  

The Board has considered whether the Veteran is entitled to a 50 percent disability rating for the service-connected headaches.  Having reviewed all the evidence of record, the Board finds that the prostrating headaches have not been prolonged or productive of severe economic inadaptability for any period.  By the Veteran's own testimony, the prostrating headaches usually resolve within an hour once medications have been taken.  Further, the report from the September 2015 VA headache examination reflects that even without medication the headaches would last for six hours at most.  The Board does not find this evidence to show that the prostrating headaches are prolonged.

As to economic inadaptability, per the report of the February 2010 VA headache examination, the Veteran's headache symptomatology has remained more or less the same since service when the headaches first manifested.  During a significant portion of this period of time, the Veteran was able to work as a self-employed builder.  Further, per the September 2015 VA headache examination report, on average the Veteran would miss zero to one week of work per year due to the headaches.  The Board finds this does not constitute severe economic inadaptability as contemplated by the rating schedule.  Additionally, per the March 2007 VA mental health examination, a VA examiner found that the Veteran tends to inflate headache symptoms as an excuse to not have to work.  Considering all the evidence of record, the Board finds that, while the headaches do interfere with employment, the evidence does not demonstrate severe economic inadaptability for any period.

Based on the above, the Board finds that the headache disability picture has not more nearly approximated the criteria for a 50 percent rating based on symptoms and degree of occupational impairment during any part of the initial rating period.  For these reasons, the Board finds that, for the entire initial rating period, the headache disability picture more nearly approximates the criteria for a 30 percent rating due to prostrating attacks occurring at least once per month; therefore, an initial disability rating of 30 percent for service-connected headaches is warranted for the entire initial rating period on appeal, from May 25, 2006.  See 38 C.F.R. 
§§ 4.3, 4.7, 4.124a, Diagnostic Code 8100.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the headache rating issue addressed above.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the headaches is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 8100 provides specific ratings based on the frequency and duration of prostrating attacks, and economic inadaptability due to headaches and related attacks.  In this case, the Veteran's headache disorder has manifested as headaches occurring on average at least once a month that are not prolonged or productive of severe economic inadaptability.  Further, the evidence reflects that the headaches would sometimes be accompanied by symptoms such as nausea, dizziness, sensitivity to light and sound, and balance problems.  Such symptoms are contemplated in the consideration of whether the headaches are prostrating and whether they may result in severe economic inadaptability.  As such, based on these symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected headaches, and referral for consideration of an extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU, which is another form of extraschedular rating but has distinct criteria from 38 C.F.R. § 3.321(b) extraschedular rating, is addressed below in the Remand section.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for a neck disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for a Neck Disorder

The Veteran asserts that a currently diagnosed neck disorder, to include arthritis of the cervical spine, originated during active service.  The Veteran has reported experiencing "continuous" symptoms of neck pain since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with arthritis of the cervical spine.  The report from a September 2015 VA spinal examination reflects that the Veteran was diagnosed with degenerative arthritis of the cervical spine.

Next, the Board finds that the Veteran's neck was injured during service.  In the September 2015 VA neck examination, the Veteran advanced that during service he struck his head on a post while crawling very quickly under barbed wire and was subsequently treated and put on bed rest.  The Board notes that the Veteran's service treatment records do not explicitly mention such an injury; however, an October 1962 service treatment record, approximately one month prior to service separation, reflects that the Veteran complained of occipital area pain for the previous two weeks.  Upon examination the Veteran had guarding of the neck muscles.  Under impression, the service examiner noted a possible old injury to the neck.  It was advised that the Veteran receive X-rays of the cervical spine.  Such X-rays do not appear in the record; however, it is possible that the X-rays were never taken as the Veteran was discharged from service the next month.  

The Board notes that in an August 2006 Statement in Support of Claim, the Veteran advanced being discharged from service, in part, due to one or more in-service neck disabilities.  As VA has not previously obtained the Veteran's service personnel records, the Board can only speculate as to whether those records would contain any information regarding the Veteran's advanced in-service neck injury; however, as the Board finds the Veteran's lay statements and service treatment records adequate to support a finding that the Veteran's neck was injured during service, the Board need not remand this issue to obtain the outstanding service personnel records.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "continuous" symptoms since service separation of arthritis of the cervical spine.  See 38 C.F.R. § 3.303(b).  The report from the November 1962 service separation examination does not reflect any spinal disability at service separation; however, as discussed above, service treatment records do reflect that neck muscle guarding and a possible old neck injury were identified a little over a month before separation from service.

Per the May 2006 claim, the Veteran advanced that a neck disability began in service in September 1962.  In a subsequent August 2006 statement, the Veteran conveyed that neck problems began in service and contributed to the early discharge from service.  Further, the report from the September 2015 VA neck examination states that the Veteran advanced injuring the head/neck during service after hitting the top of the head on a post while quickly crawling under barb wire.

As discussed above, the Board does not have the Veteran's service personnel records and does not know the extent to which any neck injury contributed to early discharge; however, the October 1962 service treatment record states that the Veteran had been having ongoing head/neck pain for approximately two weeks, which would have put the start of the neck disability symptoms in September 1962.  As such, the Board finds that the service treatment records at least minimally support the Veteran's lay statements concerning the history of the neck disability symptoms.

In August 2006, VA received a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veteran's Affairs, to allow VA to obtain the Veteran's medical records from a Dr. K.  Per the Veteran, Dr. K saw the Veteran from 1976 to 2000 for knee problems, hearing loss, headaches, nerves, and back and neck problems.  

Per a letter dated May 2006, Dr. K advised VA that he had been the Veteran's primary physician from 1976 until retirement in 2000.  Dr. K advanced having treated the Veteran for headaches, ear problems, nerves, and knee problems, "as well as arthritic problems."  Dr. K did not state the location of the "arthritic problems," but the Board notes that it would appear to be arthritis of the neck and/or back based upon the information contained in the August 2006 release form.  Unfortunately, per the letter, all of Dr. K's records were destroyed after retirement, and the Board cannot review the records to evaluate whether the Veteran was treated for arthritis of the neck, and if so, when such treatment began.  As such, the Board will view the evidence in the light most favorable to the Veteran to find that the Veteran was treated by Dr. K for arthritis of the neck beginning in 1976.

The Veteran received a VA neck examination in September 2015.  As noted above, at that time the Veteran advanced that the neck disability began in service after a head injury.  At the conclusion of the examination, the VA examiner opined that it was less likely than not the Veteran's neck disorder was related to service.  Specifically, the VA examiner assessed that the muscle guarding in service was acute and subsequently resolved, and that there was a 53 year gap with no continued care or treatment of the neck.  In the instant decision the Board has found that, viewing the evidence in the light most favorable to the Veteran, the Veteran has received treatment for arthritis of the cervical spine since at least 1976, approximately 14 years after service separation.  As the VA examiner's opinion is based upon an understanding that the Veteran did not receive neck treatment for over 50 years, it is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).   

The Veteran has advanced injuring the neck after striking the head on a post while crawling fast during service.  The Veteran was noted to have neck muscle guarding and a possible old neck injury just prior to service separation.  Throughout the course of this appeal the Veteran has conveyed having neck disability symptoms since service separation.  A letter from the Veteran's past primary care physician reflects that the Veteran received treatment for arthritis of the cervical spine from 1976 until the physician's retirement in 2000.  This evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a cervical spine disability since service separation that was later diagnosed as arthritis of the cervical spine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous joint pain since service).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the neck/cervical spine during service and experienced "continuous" symptoms since service separation of arthritis of the cervical spine.  As such, the criteria for presumptive service connection for arthritis of the cervical spine under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection is being granted on a presumptive basis (for chronic disease of arthritis based on continuous post-service symptoms, under 38 C.F.R. § 3.303(b)), there is no need to discuss entitlement to service connection on a direct, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, the Board notes that the evidence of record indicates that the Veteran is diagnosed with other cervical spine disabilities, including degenerative disc disease (DDD), spondylolisthesis, and intervertebral disc syndrome.  Where a veteran is diagnosed with multiple spinal disabilities, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of the arthritis of the cervical spine from the symptomatology of the DDD, spondylolisthesis, intervertebral disc syndrome, or any other cervical spine disability.  As such, the Board has attributed all cervical spine disability symptomatology and functional impairment to the now service-connected arthritis of the cervical spine, and the RO should consider all of the Veteran's cervical spine symptomatology and functional impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for DDD, spondylolisthesis, intervertebral disc syndrome, or any other cervical spine disability.

Service Connection for Bilateral Upper Extremity Radiculopathy

Per the report of the September 2015 VA neck examination, the Veteran was diagnosed with bilateral upper extremity radiculopathy related to the now service-connected cervical spine disorder.  As such, upon review of all the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral upper extremity radiculopathy, as secondary to the now service-connected arthritis of the cervical spine, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

For the entire initial rating period on appeal, from May 25, 2006, an initial disability rating of 30 percent, but no higher, for service-connected headaches is granted.

Service connection for arthritis of the cervical spine is granted.

Service connection for bilateral upper extremity radiculopathy is granted.



REMAND

VA Examination Law and Regulation

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. at 81-82.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

Back Disability

While the Veteran received a VA neck examination in September 2015, the Veteran did not receive a back examination at that time.  Various VA and private treatment records reflect that the Veteran has been diagnosed with multiple lumbar spine disabilities, including degenerative disc disease (DDD), spinal stenosis, and spondylosis.  The Veteran's DD Form 214 reflects that during service the Veteran worked as a missile crewman.  In the July 2007 NOD, the Veteran advanced that the current lumbar spine disabilities are related to back strain caused by handling large, heavy boxes of artillery shells.  The Board finds such evidence sufficient to warrant remand to obtain a VA back examination and opinion.


TDIU

The Veteran is service connected for both headaches and generalized anxiety disorder.  In October 2015, VA received a TDIU opinion report that the Veteran would be able to work in a sedentary position; however, in rendering this decision the VA examiner stated that both the service-connected headaches and generalized anxiety disorder were "pre-military," and then went on to opine that "there is no condition related to the military that would preclude the veteran from performing in an employment venue that includes desk type work."  As such, it appears this opinion was rendered on the assumption that the headaches and generalized anxiety disorder were not service connected.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Considering the inadequacy of the TDIU opinion, and after reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, the Board finds that a new VA TDIU examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from September 2015.  The AOJ should also inquire as to whether there are any outstanding private treatment records.

Further, during the course of this appeal, in an August 2006 Statement in Support of Claim, the Veteran advanced being discharged from service, in part, due to one or more in-service back disabilities.  VA has not previously requested the Veteran's service personnel records, and the service treatment records associated with the file do not contain any reports indicating why the Veteran was discharged from service after only five months.  As such, the Board finds that remand is necessary to attempt to obtain the outstanding service personnel records, which may show why the Veteran was prematurely discharged from service.

Accordingly, the issues of service connection for a back disorder and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service personnel records.  If such records are not ultimately obtained, the Veteran should be notified pursuant to 
38 C.F.R. § 3.159(e) (2015).

2.  Contact the Veteran and request that he provide information as to any outstanding private medical treatment for any service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

3.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from September 2015.

4.  Schedule the appropriate VA orthopedic examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that any of the currently diagnosed back disorders had onset during a period of active service, including as due to strain from lifting heavy armament boxes?

5.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

6.  Then, readjudicate the issues of service connection for a back disorder and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


